ELECTRONIC RECORD
                                                                    111-H>
                                                          SEXUAL ABUSfe OF A
COA#       04-15-00189-CR                  OFFENSE:       CHILD

           THE STATE OF TEXAS V.
STYLE: james norman evans                  COUNTY:        KENDALL

                     REVERSED AND
COA DISPOSITION:     REMANDED              TRIAL COURT: 216™ DISTRICT COURT

DATE:01/20/2016                 Publish:   NO CASE #:      5623




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD

                                                                     175-/4
STYLE:   «Style1» v. «Style2»                  CCA#:
                                                                     174-/6
    APPELLPf^S                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:
                                                                  —4^M*i
        ^fUt&b ,                               JUDGE:
DATE:     O.f/oylfioU                          SIGNED:              PC:

JUDGE:       $04 UouJLvr^                      PUBLISH:             DNP:




                                                                    MOTION FOR

                                       REHEARING IN CCA IS:

                                      JUDGE: